United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 04-1812
                                     ___________

Richard Kurtzeborn,                     *
                                        *
                   Appellant,           *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Allied Gear and Machine Co., Inc.;      *
International Association of Machinists *    [UNPUBLISHED]
and Aerospace Workers, District No. 9, *
                                        *
                   Appellees.           *
                                 ___________

                               Submitted: January 12, 2005
                                  Filed: January 18, 2005
                                   ___________

Before WOLLMAN, McMILLIAN, and FAGG, Circuit Judges.
                         ___________

PER CURIAM.

       After Richard Kurtzeborn, a union employee of Allied Gear and Machine Co.,
Inc., was laid off, he filed a grievance asserting his discharge violated the terms of the
collective bargaining agreement (CBA) because more junior employees were
retained. Kurtzeborn’s grievance was denied, and Kurtzeborn’s union declined to
pursue the grievance to arbitration. Kurtzeborn then brought this action against
Allied Gear asserting breach of the CBA and against the union for breach of its duty
of fair representation. The district court* granted summary judgment to Allied Gear
and the union, concluding Allied Gear complied with the seniority provisions of the
CBA when laying off Kurtzeborn and thus the union did not breach its duty of fair
representation.

       On appeal, Kurtzeborn contends summary judgment is improper because there
is a genuine issue of material fact–whether Allied Gear breached the CBA when it
laid him off. Having carefully reviewed the parties’ briefs, the record, and the
applicable law, we conclude the district court properly granted summary judgment to
Allied Gear and the union. Because we have nothing to add to the district court’s
explanation, we affirm on the basis of the district court’s memorandum and order.
See 8th Cir. 47B.
                       ______________________________




      *
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.

                                         -2-